DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated flexible protrusions and the horizontally disposed rotatable shaft (recited in claims 1 and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:
Claim 1 recites “said garage door opening defined by a header” in lines 4-5. The word --is-- should be inserted between “opening” and “defined”.
Claim 1 recites “wherein said imprinting shadows, darkened areas, and shadow lines is constructed” in lines 21-22, which includes minor grammatical errors and should be replaced with --wherein said imprinted shadows, darkened areas, and shadow lines are constructed--
Claim 3 recites “mesh size is constructed and arrange” in line 3. The word “arrange” should be replaced with --arranged--
Claim 4 recites “mesh size is constructed and arrange” in line 14. The word “arrange” should be replaced with --arranged--
Claim 4 recites “wherein said imprinting shadows, darkened areas, and shadow lines is constructed” in lines 16-17, which includes minor grammatical errors and should be replaced with --wherein said imprinted shadows, darkened areas, and shadow lines are constructed--
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “said opposing side support” in lines 13-14. However, at least two opposing side supports are previously introduced in line 2. It is unclear which support is being referenced in lines 13-14, or if both side supports are required to have the flexible protrusions slidable along them.
Claim 4 recites “said imprinting shadows, darkened areas, and shadow lines is constructed and arranged to replicate a garage door decorative design and obscure viewing of garage contents when said 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (U.S. Patent Application Publication No. 2008/0006375) in view of Winters (U.S. Patent No. 5,988,256).
Regarding claim 1, Meadows discloses a method comprising the steps of: sizing a single piece screen material (20) to encompass a garage door opening (an opening for a garage door 46 is shown in at least Figures 14 and 17) wherein said garage door opening is defined by a header, opposing side supports and a bottom (the header and side supports are defined by the surrounding structure of the garage shown in Figures 14 and 17; the bottom is defined by the ground/floor surface at the bottom of the opening), said screen material having a mesh size (paragraph 0010);  imprinting shadows on one side of said screen material, imprinting darkened areas on one side of said screen material; and imprinting shadow lines on one side of said screen material (paragraph 0058 discloses imprinting images on one side of the screen material--direct transfer via digital printer reads on imprinting on one side; At least Figure 3 further discloses multiple lines and gradients that read on the claimed shadows, shadow lines, and darkened areas; see annotated drawing below). Meadows further discloses imprinting custom 

    PNG
    media_image1.png
    448
    621
    media_image1.png
    Greyscale

Nonetheless, Winters discloses a method of providing a garage door screen comprising attaching an upper edge of a screen material (35) to a horizontally disposed rotatable shaft (23) secured to a header (the shaft 23 is secured in a housing 21 of the roller assembly, which is attached to the header of the garage door opening, as shown in at least Figures 1 and 2); inserting an elongated flexible protrusion (17, 20) along a length of each side edge of the screen material [FIG. 6]; placing a lower fixed member to provide a weight along a lower edge of said screen material (column 4, lines 38-42; the weighted bottom edge 14 defines a lower fixed member); positioning each said flexible protrusion into a guide rail (26) mounted on each of said side supports [FIGS. 2, 3, 7]; said screen material having a length configured to be wound onto and deployed from said horizontally disposed rotatable shaft (column 4, line 66-column 5, 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Meadows to include the provision of a rotatable shaft, elongated protrusions, lower fixed member, and guide rails, as taught by Winters, in order to provide means for retracting and extending the screen when desired, storing the screen when it is not needed, and preventing wind or other forces from displacing the screen when it is deployed.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have imprinted an image of a garage door having decorative panel shapes, windows, and spacing between the decorative panel shapes, since it has been held that images or decorations must define a new and non-obvious functional relationship with the known method (see MPEP 2111.05 and 2112.01). Specifically imprinting panel shapes, windows, and spacing lines does not transform the process of printing shadows, darkened areas, and shadow lines on a piece of screen material. Since the process of printing shadows, darkened areas, and shadow lines on a piece of screen material is disclosed by Meadows and the specific shapes do not define a new and non-obvious functional relationship, the method of the claimed invention is obvious in view of Meadows. It is further noted that printing an image of a decorative garage panel provides the obvious and known benefits of providing a desired aesthetic appearance for the home when the screen is deployed, and improving security by giving the impression that the door is closed.
Regarding claim 2, Meadows discloses that said mesh size and imprinting obscures viewing of contents placed within a garage space (the mesh material of the screen 20, the images printed thereon, and the printing methods discloses in paragraph 0058 will inherently at least partially obscure viewing; Figure 17 further depicts the screen installed over a garage door, wherein viewing through the screen is obscured).
Regarding claim 3, Meadows discloses that said mesh size is constructed and arranged to prevent insects from passing through the screen material and allows air to pass (paragraph 0010).
Regarding claim 4, as best understood, Meadows discloses a garage door screen for a garage door opening [FIGS. 14, 17] defined by a header, opposing side supports, and a bottom (the header and 
Nonetheless, Winters discloses a garage door screen (10) comprising a horizontally disposed rotatable shaft (23) secured to a header (the shaft 23 is secured in a housing 21 of the roller assembly, which is attached to the header of the garage door opening, as shown in at least Figures 1 and 2) with an upper edge of a screen material (35) attached to said shaft (column 4, line 66-column 5, line 3); an elongated flexible protrusion (17, 20) secured along a length of each side edge of the screen material [FIG. 6] and slidable along an opposing side support (26; column 5, lines 10-38); wherein said screen is deployed from said rotatable shaft and positioned over said garage door opening, and wound onto said rotatable shaft for storage (column 4, line 66-column 5, line 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the garage door screen of Meadows to include a rotatable shaft and elongated protrusions engaged to the side supports, as taught by Winters, in order to provide means for retracting and extending the screen when desired, storing the screen when it is not needed, and preventing wind or other forces from displacing the screen when it is deployed.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have imprinted an image of a garage door having decorative panel shapes, windows, and spacing between the decorative panel shapes, since it has been held that where a product merely serves as a support for printed matter, no functional relationship exists (see MPEP 2111.05 and 2112.01). Images and decorations are considered non-functional printed matter and cannot be considered patentably distinguishing. The specific images of the panel shapes, windows, and spacing lines do not introduce a new feature of physical structure or a new relation of printed matter to physical structure. Since Meadows discloses the physical structure of a garage screen having shadows, darkened areas, and shadow lines printed thereon and the specific images including panel shapes, windows, and spacing lines do not define a new physical structure or relation of printed matter to physical structure, the product of the claimed invention is obvious in view of Meadows. It is further noted that printing an image of a decorative garage panel provides the obvious and known benefits of providing a desired aesthetic appearance for the home when the screen is deployed, and improving security by giving the impression that the door is closed.

Claims 1-4, as best understood, are further rejected under 35 U.S.C. 103 as being unpatentable over Meadows (U.S. Patent Application Publication No. 2008/0006375) in view of Winters (U.S. Patent No. 5,988,256), and Horton (U.S. Patent Application Publication No. 2010/0269414).
Claims 1-4 are rejected as being unpatentable over Meadows in view of Winters, as described above. If it were to be held that imprinting the specific panel shapes, windows, and spacing lines defines a new and non-obvious functional relationship or physical structure that is not taught by Meadows in view 
Regarding claims 1-4, Meadows, as modified by Winters, discloses a method of providing a decorative design on a piece of screen material comprising imprinting shadows, darkened areas, and shadow lines on one side of said screen material, and a garage door screen comprising a single piece of screen material having imprinted shadows, darkened areas, and shadow lines on one side of the screen material (as described in the rejection above). Meadows, as modified by Winters, does not explicitly disclose replication of decorative panel shapes, windows, or spacing between said decorative panel shapes.
Nonetheless, Horton discloses a method of replicating a garage door and a screen comprising imprinted shadows to replicate decorative panel shapes, imprinted darkened areas to replicate windows, and imprinted shadow lines to replicate spacing between said decorative panel shapes (Figure 1 illustrates a printed image having shadows replicating panel shapes at least at the edges of the diagonal cross brace sections, darkened areas replicating windows at 16, and shadow lines replicating spacing between said decorative panel shapes at least at the spaced vertical sections of the panel shapes between the diagonal cross brace sections; paragraphs 0032, 0033, and 0036 further discloses imprinting of the shadows, darkened areas, and shadow lines onto a screen 128).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and screen of Meadows, as modified by Winters to include imprinting a replication of panel shapes, windows, and spacing lines, as taught by Horton, in order to provide a desired aesthetic appearance for the home when the screen is deployed, and to improve security by giving the impression that the door is closed.

Response to Arguments
The new drawings filed 11/9/21 are entered, and the objections set forth in the Non-Final Office Action dated 10/13/21 are overcome. However, new objections are set forth above in view of the amendments to the claims, which introduce parts of the assembly that are not illustrated in the drawings.
Applicant’s arguments, filed 11/9/21, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Winters).
Applicant’s arguments with respect to the disclosure of Meadows as it pertains to the printed panel shapes, windows, and spacing between panels have been fully considered but are not found persuasive. Applicant’s arguments are not persuasive in establishing that specifically printing an image of a garage door on the screen is nonobvious in view of the disclosure of Meadows, which includes the printing of custom images on the screen. Replication of a garage door image on the screen is well within the capabilities of the disclosure of Meadows, and specifically choosing a depiction of a garage door is a step that would have been obvious to one having ordinary skill in the art, especially given the use of the screen assembly to cover a garage door. With respect to the apparatus claim (claim 4), the image of the garage door on the screen does not impart any structural distinctions or physical features to the claimed apparatus, and is therefore considered to be non-functional printed matter and is not patentably distinguishing.
Applicant’s arguments with respect to the disclosures of Meadows in view of Horton are also not found persuasive. If it were to be held that Meadows does not render the provision of a garage door image obvious, Horton nonetheless explicitly discloses printing a garage door image. Horton is not relied upon to disclose any structural feature or component of the garage door screen or the method of providing the garage door screen. Rather, Horton is only relied upon in the rejection as an explicit disclosure of a replication of a garage door as a printed image. In view of this disclosure, it would have been obvious to one having ordinary skill in the art to have selected a custom image (as is set forth by Meadows) that is a garage door (as is taught by Horton). The printing means of Horton and the flexible substrate that Horton discloses is not a part of the combination, as Meadows discloses the mesh screen and a printing method including shadows, darkened areas, and shadow lines. Again, Horton is only relied upon to teach the explicit use of an image replicating a garage door. One having ordinary skill in the art would not have been motivated to change the printing method of Meadows in order to provide the image taught by Horton.
The asserted use of the screen of the instant application to overcome homeowners’ association’s restrictions is not persuasive in establishing a non-obvious invention. The screen of Meadows, or of Meadows as modified by Horton, would be capable of performing in the intended manner. Applicant has not set forth an argument as to how the printing of Meadows and/or Horton would not perform in the required manner if the printing was an image of a garage door, and also has not persuasively argued that selecting a garage door image is a non-obvious step or configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634